Citation Nr: 0501474	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for an eye disability.

2.	Entitlement to service connection for a cardiovascular 
disability, to include hypertension.

3.	Entitlement to service connection for a lung disability.

4.	Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD), 
has been received.

5.	Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability other than 
PTSD, to include schizophrenia, has been received.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1970.       

In a February 1971 decision, the RO denied the veteran's 
original claim of service connection for a nervous condition.  
The veteran was notified of the denial of the claim later 
that month, but did not appeal.    

In an April 1988 rating decision, the RO reopened the 
veteran's claim for service connection for a nervous 
condition, then denied the claim on the merits; the RO also 
denied the veteran's claim for service connection for PTSD.  
In an August 1989 decision, the Board of Veterans' Appeals 
(Board) recharacterized the issue involving service 
connection for a psychiatric disability as a single claim for 
service connection for a psychiatric disability, to include 
schizophrenia and PTSD, and denied the claim.

The current matters are before the Board on appeal from a 
December 2001 rating decision in which the RO denied the 
veteran's original claims for service connection for an eye 
disability, a cardiovascular disability, and a lung 
disability, as well as the veteran's petition to reopen his 
claim for service connection for a psychiatric disability, to 
include schizophrenia and PTSD.  In May 2002, the veteran 
filed a notice of disagreement (NOD) with respect to the 
December 2001 rating decision.  A statement of the case (SOC) 
was issued in April 2003, and the veteran submitted a 
substantive appeal later that month.    
In November 2004, the Board received additional evidence from 
the veteran, consisting of a personal statement and an 
October 2004 letter from a VA psychiatrist treating the 
veteran.  Although a specific waiver of RO jurisdiction did 
not accompany that evidence, the Board notes that the veteran 
and his representative clearly desire the Board to consider 
the evidence, directly, in adjudicating the matters on 
appeal.  In any event, the Board notes that neither the 
current version of 38 C.F.R. § 20.1304, nor the holding in 
the Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (in which provisions 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, were held 
to be invalid) requires a waiver under these circumstances.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See            38 C.F.R. § 20.800 (2004).

As noted below, with respect to the veteran's petition to 
reopen, although there is no new evidence pertaining to the 
veteran's claimed PTSD that would appear to merit reopening 
the claim for service connection for a psychiatric 
disability, there is, however, some medical evidence 
regarding a current psychiatric disability other than PTSD 
(to include schizophrenia) that warrants reopening the claim 
as to that claimed condition.  In light of this distinction 
in the medical evidence pertaining to the veteran's claimed 
psychiatric conditions, the Board has recharacterized the 
matter of the veteran's petition to reopen as encompassing 
the two issues noted on the title page.  The Board points out 
that throughout the pendency of the appeal, the veteran has 
been informed of the pertinent law and regulations governing 
petitions to reopen, as well as the requirements for 
establishing service connection for both PTSD and a 
psychiatric disability other than PTSD; hence, the veteran is 
not prejudiced by this action.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board's decision denying the veteran's claims for service 
connection for an eye disability, cardiovascular disability, 
and lung disability; denying the petition to reopen the claim 
for service connection for PTSD; and granting the petition to 
reopen the claim for service connection for a psychiatric 
disability other than PTSD, is set forth below.  The claim 
for service connection for a psychiatric disability other 
than PTSD, on its merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, in an 
October 2004 statement, the veteran raised the issue of 
service connection for asbestosis.  As the RO has not yet 
adjudicated this matter, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the veteran's claims for service connection, and 
petitions to reopen, has been accomplished.

2.	There is no competent evidence establishing that the 
veteran currently has, or ever has had, an eye disability.     

3.	A cardiovascular disability was not shown in service, and 
there is no medical evidence of a nexus between any current 
cardiovascular condition, to include hypertension, and 
service.

4.	The veteran's collapsed lung and chest pains pre-existed 
service, but were not aggravated therein; there is otherwise 
no medical evidence of a nexus between any current lung 
disability and service.

5.	In an August 1989 decision, the Board denied service 
connection for a psychiatric disability, to include 
schizophrenia and PTSD.

6.	No new evidence associated with the claims file since the 
August 1989 Board decision, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  

7.	New evidence added to the record since the August 1989 
Board decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disability 
other than PTSD, to include schizophrenia.


CONCLUSIONS OF LAW

1.	The criteria for service connection for an eye disability 
have not been met.             38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2004).

2.	The criteria for service connection for a cardiovascular 
disability, to include hypertension, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

3.	The criteria for service connection for a lung disability 
have not been met.             38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2004).

4.	The Board's August 1989 denial of service connection for a 
psychiatric disability, to include schizophrenia and PTSD, is 
final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1100 (2004).

5.	As evidence received since the Board's August 1989 denial 
of service connection for PTSD is not new and material, the 
claim for service connection for PTSD is not reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

6.	Evidence added to the record since the Board's August 1989 
denial, pertinent to a psychiatric disability other than 
PTSD, is new and material; thus, the claim for service 
connection for a psychiatric disability other than PTSD, to 
include schizophrenia, is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R.                § 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petitions 
to reopen in the instant case, that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."             
38 U.S.C. § 5103A(f).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the petition to reopen the 
claim for service connection for a psychiatric disability 
other than PTSD, to include schizophrenia, the Board finds 
that all notification and development action needed to fairly 
adjudicate this petition to reopen has been accomplished.  
See Bernard, 4 Vet. App. at 394.  

As regards the claims remaining for service connection for an 
eye disability, a cardiovascular disability, to include 
hypertension, and a lung disability, as well as the petition 
to reopen the veteran's claim for service connection for 
PTSD, the Board finds that all notification and development 
action needed to render a fair decision on these matters has 
also been accomplished.  Through the April 2003 SOC, and the 
RO's letters of October 2001 and May 2002, the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of these claims.  In its October 2001 
letter, the RO notified the veteran of the enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran submit any 
additional evidence in his possession.  In a May 2002 letter, 
the RO again requested that the veteran provide information 
to enable it to obtain any VA or private treatment records, 
employment records, or records from other Federal agencies, 
and also requested that he submit any additional evidence in 
his possession.  Through these letters, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R.     § 3.159(b)).
 
The Board points out with reference to the veteran's petition 
to reopen his claim for service connection for PTSD, that the 
record reflects RO error in providing the veteran with the 
correct legal criteria for reopening his previously 
disallowed claim.  As discussed in more detail below, while 
the criteria governing petitions to reopen filed after August 
29, 2001 has changed, in this case, the veteran's claim was 
filed prior to that date; hence, the former criteria governs.  
In its December 2001 rating decision denying the veteran's 
petition to reopen, the RO correctly referred to the former 
criteria in its explanation as to the basis for the denial.  
However, following the veteran's May 2002 NOD of the December 
2001 rating decision, as reflected in the April 2004 SOC, the 
RO provided the veteran with the revised criteria.  
Notwithstanding the inconsistency in legal criteria provided, 
the Board finds that the veteran is not prejudiced by the 
RO's application of the incorrect criteria in this case.  As 
discussed in more detail, below, in this case, the claim must 
fail because the evidence added to the record does not meet 
even the minimum criteria for reopening, regardless of which 
legal standard is utilized.  As the RO's failure to provide 
the correct legal standard for reopening does not affect the 
outcome of the claim, the Board finds that these actions 
constitute at most, harmless error.  See ATD Corp v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. 
§ 20.1102 (2004).    

Also pertinent to the question of notice, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As explained above, all 
of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the April 2003 SOC 
explaining what was needed to substantiate the veteran's 
claims for service connection, and the petition to reopen the 
claim for service connection for PTSD, within one-year of his 
May 2002 NOD of the December 2001 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letters of October 2001 
and May 2002; neither in response to those letters, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Philadelphia VA Medical Center (VAMC), dated from 
September 1996 to June 2003.  While the RO has attempted to 
obtain treatment records from the Eastern Pennsylvania 
Psychiatric Institute, a private facility located in 
Philadelphia, it has received a response from this facility 
that no records for the veteran were available.  The veteran 
has submitted evidence to support his claim, to include 
statements from   Dr. C. Choi, a psychiatrist at the 
Philadelphia VAMC, dated from April 2002, May 2002, and 
October 2004, as well as numerous personal statements during 
the pendency of this appeal.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  

Thus, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims for service 
connection, and petition to reopen the claim for service 
connection for PTSD, is harmless.  See ATD Corp., 159 F.3d at 
549; cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  






I.	Service Connection

A. Background

The report of the veteran's entrance examination notes that 
the veteran had 20/40 vision, and that he experienced a 
refractive error.  Also noted was a medical history of a 
collapse of one of his lungs and serious chest pains, as well 
as of pneumatic fever many years prior to service.  
Subsequent service medical records (SMRs) include treatment 
reports from February and March 1970 documenting that the 
veteran had a cold with symptoms of coughing and a fever.  An 
August 1970 Medical Board report reflects that the veteran 
was diagnosed with schizophrenic reaction, paranoid type, 
chronic and severe, and that the veteran was deemed not 
qualified for service as a result of this condition.  The 
report of the veteran's separation examination reiterates 
that he was considered not qualified for service due to 
psychiatric disability.  Also noted was that his uncorrected 
vision in both eyes was 20/30.   

On VA examination in November 1979, a chest x-ray analysis 
showed that the veteran's heart and lungs were normal.  Also, 
with respect to the veteran's cardiovascular system, he had a 
regular heart rhythm and his heart did not appear to be 
enlarged.  In reference to the veteran's eyes, it was noted 
that his pupils reacted appropriately to light.  The only 
diagnosis was abdominal pain of undetermined etiology.    

Treatment records from the Philadelphia VAMC, dated from 
September 1996 to June 2003, include a September 1997 report 
noting a VA ophthalmologist's assessment of hyperopia with 
astigmatisms, and of presbyopia in both eyes.  Additional 
records dated from December 2002 to June 2003 document a 
physician's assessment on repeated instances of hypertension, 
and of chronic obstructive pulmonary disease (COPD).     




B. Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See               38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.              38 
C.F.R. § 3.306(b).

1.	Eye Disability

With respect to the veteran's claim for service connection 
for an eye disability, the Board concludes that the claim 
must be denied because the first essential criterion for a 
grant of service connection-competent evidence of the 
claimed disability-has not been met.  
In this case, the only medical evidence since discharge from 
service of any condition affecting the eye is a September 
1997 VA ophthalmologist's assessment of hyperopia with 
astigmatisms, and of presbyopia in both eyes.  Assuming even 
that this particular treatment record presents any actual 
evidence of an eye condition that has continued up until the 
present time, the Board notes that the eye disorders that 
have been assessed are congenital or developmental 
abnormalities of the eye, and that the pertinent legal 
authority precludes a grant of service connection for such 
disorders.  

Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, to include refractive error of the eye, are 
not considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As presbyopia and astigmatism are developmental 
conditions or refractive error, those conditions are not 
"diseases" or "injuries" for the purposes of service 
connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no evidence 
whatsoever that such occurred in this case.  

As the eye conditions the veteran has been assessed as having 
are not recognized as disabilities for compensation purposes 
under the above-cited criteria, there is no competent 
evidence of a current eye disability for which service 
connection may be granted.   

2.	Cardiovascular Disability

While the veteran has indicated that he had heart problems in 
service, as noted above, there is no record in service of 
symptoms of or treatment for any cardiovascular condition, 
nor are there are any documented instances of elevated blood 
pressure during service that might suggest a possible heart 
condition.    

The medical evidence of record since service does not include 
any specific reference to any cardiovascular condition; there 
is of record a December 2002 VA physician's assessment of 
hypertension, with no mention of associated heart problems, 
which nonetheless provides some evidence of a possible 
current cardiovascular disability.  However, there is simply 
no medical evidence in this case of a nexus between a current 
cardiovascular condition (including any current symptoms of 
hypertension) and the veteran's military service.  The post-
service treatment records associated with the claims file 
document only the recent diagnosis and treatment of the 
veteran's hypertension, but do not even suggest a 
relationship between this disability and service.  Nor has 
the veteran identified any outstanding evidence that might 
demonstrate a medical relationship between the claimed 
disability and service.  

3.	Lung Disability

With regard to the claimed lung disability, the report of the 
veteran's entrance examination notes a medical history prior 
to service of a collapsed lung, chest pains, and pneumatic 
fever at one point during the veteran's youth.  However, 
there is no record that any of these pre-existing conditions 
recurred to any extent, or were the cause of any other 
specific health concerns during service, which might 
otherwise suggest that these conditions underwent aggravation 
in service.  There are also no records of any other injuries 
or onset of pathology affecting the veteran's lungs in 
service.  The one documented condition in service that 
appears to have even remotely affected the veteran's lungs, 
is an upper respiratory infection for an approximately one to 
two-month period from February through March 1970 with 
symptoms of fever and coughing.  However, it appears that 
this condition resolved with no noted residual effects.       

The Board notes that in December 2002 a VA physician at the 
Philadelphia VAMC assessed the veteran as having COPD, the 
first post-service assessment of record of any condition 
affecting the veteran's lungs.  Notwithstanding that there is 
some evidence then of a current lung disability, however, 
there is no medical evidence of any causal relationship 
between such condition and service.  The medical records 
associated with the claims file document only the recent 
diagnosis and treatment of the veteran's COPD, and moreover, 
the veteran has not identified any outstanding evidence that 
might demonstrate the requisite medical relationship between 
the claimed lung disability and service.  

C. Conclusion

For all the foregoing reasons, each of the claims for service 
connection currently on appeal must be denied.  

The Board considered the veteran's assertions in connection 
with each claim.  However, as the veteran is a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a current disability, or a 
medical opinion linking such disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the competent evidence 
simply does not support any of the claims, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).

II.	New and Material Evidence

As indicated above, in a February 1971 decision, the RO 
denied service connection for a nervous condition.  Evidence 
considered at that time consisted of the veteran's SMRs; 
outpatient treatment records from the Philadelphia VAMC, 
dated from October 1970 to November 1970; and an October 1970 
statement from a private treating physician.  Based on a 
review of the evidence, the RO concluded that the veteran's 
nervous condition existed prior to service and was not 
aggravated by service.  The veteran did not appeal the 
denial.
In an April 1988 decision, the RO reopened the claim for 
service connection for a nervous condition on the basis that 
new and material evidence had been presented, but then denied 
the claim on its merits; the RO also denied the veteran's 
original claim for service connection for PTSD.  Additional 
evidence considered in connection with the April 1988 rating 
decision consisted of a December 1972 letter from a private 
psychiatrist, and reports of VA examinations in November 1979 
and March 1988.  

In its August 1989 decision, the Board recharacterized the 
appeal as involving a single claim for service connection for 
a psychiatric disability, to include PTSD, and denied this 
claim on the merits.  In addition to the new evidence 
considered in connection with the RO's April 1988 decision, 
the Board also considered the veteran's testimony during a 
December 1988 RO hearing.  Based on a review of the evidence, 
the Board found that the veteran had schizophrenia that 
clearly and unmistakably existed prior to service, and that 
did not undergo an increase in severity during the veteran's 
service.  The Board further found that the record did not 
present a current diagnosis of PTSD.  As the veteran did not 
appeal the denial and no other exception to finality applies, 
the Board's decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.    

The present claim was initiated in July 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the July 2001 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the August 1989 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

As noted above, for reasons explained below, the Board has 
recharacterized the veteran's July 2001 claim as a petition 
to reopen two separate claims:  a claim for service 
connection for PTSD, and a claim for service connection for a 
psychiatric disability other than PTSD, to include 
schizophrenia.   

A.	Petition to Reopen a Claim for Service Connection 
for a
Psychiatric Disability other than PTSD

The evidence pertinent to this claim that has been added to 
the claims file since the August 1989 Board denial includes 
an October 2004 letter from Dr. C. Choi, a psychiatrist at 
the Philadelphia VAMC, that noted a diagnosis at that time of 
paranoid schizophrenia, and further that in her opinion the 
veteran's military duty had exacerbated his pre-existing 
psychiatric condition.  This conclusion from the veteran's 
psychiatrist regarding an in-service deterioration of the 
veteran's condition, tends to suggest a nexus between a 
current psychiatric disability and service.  

The Board notes that the above-identified evidence received 
"new" in the sense that it was not previously before agency 
decision makers, and "material" is for the purposes of 
reopening.  Although this psychiatrist's finding may be based 
upon the veteran's subjective medical history, the Board 
notes that, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The 
Board further notes that, to constitute new and material 
evidence to reopen a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  Thus, the Board finds 
that this evidence is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a psychiatric disability other than 
PTSD, to include schizophrenia.

As new and material evidence has been received, the Board 
concludes that the criteria for reopening the claim for 
service connection for a psychiatric disability other than 
PTSD, to include schizophrenia, have been met.  

B.  Petition to Reopen the Claim for Service Connection for 
PTSD

Considering the claim in light of the above noted criteria, 
the Board finds that new and material evidence to reopen the 
claim has not been received.  Evidence added to the claims 
file since the Board's August 1989 denial, in addition to the 
above-noted October 2004 statement from Dr. Choi, includes 
treatment records from the Philadelphia VAMC dated from 
September 1996 to June 2003, statements from Dr. Choi dated 
April 2002 and May 2002, and statements from the veteran 
dated November 2002, December 2002, January 2003, and October 
2004.

The Board acknowledges that the additional medical evidence 
received is "new" in the sense that it was not previously 
before agency decision makers.  However, the Board also finds 
that this evidence is not "material" for purposes of 
reopening the claim for service connection for any 
psychiatric disability, as it does not include a current 
diagnosis of PTSD, or otherwise suggest that the veteran 
presently suffers from this disorder.  

Medical records from the Philadelphia VAMC, dated from 
September 1996 to June 2003, refer only to the recent 
diagnosis and treatment of the veteran's diagnosed paranoid 
schizophrenia, and do not contain any diagnosis or assessment 
of PTSD.

In a April 2002 statement, Dr. Choi stated that she was 
treating the veteran for a present psychiatric condition, 
which she characterized at that time as a psychosis,  and 
also stated that the veteran was permanently disabled and 
unemployable.  There was no discussion as to any diagnosis of 
or symptoms related to PTSD.  

In a May 2002 letter, Dr. Choi again noted a diagnosis of 
psychosis, not otherwise specified, and opined on the basis 
of the veteran's reported history that his present 
psychiatric disability first occurred during his military 
service.  In her October 2004 letter, as mentioned above, 
this psychiatrist diagnosed paranoid schizophrenia, and 
appears to have revised her opinion with respect to the 
etiology of the veteran's current psychiatric disability; 
however, there is no reference to any diagnosis of PTSD.  

The remaining evidence received since August 1989 consists of 
the lay assertions of the veteran.  The Board does not doubt 
the sincerity of the veteran's beliefs that he currently has 
PTSD as a result of his experiences during service.  However, 
as a layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to diagnose 
himself as having PTSD, or any other psychiatric disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).      

As the criteria for reopening the claim for service 
connection for PTSD have not been met, the Board's August 
1989 denial of service connection for this condition remains 
final.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim for service connection for PTSD, the 
benefit-of-the-doubt doctrine is not applicable with respect 
to this claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Service connection for an eye disability is denied.

Service connection for a cardiovascular disability, to 
include hypertension, is denied.

Service connection for a lung disability is denied.

As new and material evidence to reopen the claim for service 
connection for PTSD, has not been received, the appeal, as to 
that issue, is denied.

As new and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disability 
other than PTSD, to include schizophrenia, to this extent 
only, the appeal is granted.


REMAND

In view of the Board's determination that the claim of 
service connection for a psychiatric disability other than 
PTSD, to include schizophrenia, is reopened, this claim must 
be reviewed on a de novo basis.  To ensure that the veteran's 
procedural rights are protected, insofar as him being given 
adequate notice of the criteria for a grant of service 
connection, and the opportunity to present evidence and/or 
argument on the underlying matter of service connection, RO 
adjudication of the claim in the first instance, is 
indicated.  See Bernard, 4 Vet. App. at 394.  The Board also 
finds that additional development of the evidence in 
connection with this claim is warranted.

The report of the veteran's entrance examination notes that 
he reported having undergone hospitalization at a private 
facility approximately one year prior to service, however, 
there was no mention at this time as to the circumstances of 
this hospitalization.  The veteran's SMRs further note that, 
in June 1970, the veteran was placed in a military stockade 
pending a psychiatric evaluation.  On psychiatric evaluation 
that same month, it was noted that the veteran was quiet, 
shaking, and claiming to be emotionally upset; no diagnosis 
was noted.  

Also in June 1970, the veteran underwent a more in-depth 
examination in connection with a Medical Board evaluation.  
The report of that examination includes a notation that, 
prior to service, the veteran's past medical history showed 
psychiatric hospitalization at a state hospital and some 
legal difficulties, and that as a result of a criminal matter 
before service, the veteran had been given the choice of 
either joining the Army or going to jail.  Also noted was 
that during service, there were numerous incidents of unusual 
behavior on the part of the veteran, in which he had 
demonstrated symptoms of paranoia, considerable confusion, 
marked ambivalence, and definite flattening of the affect.  

On mental status examination, the veteran appeared very 
withdrawn and frightened.  The military physician evaluating 
the veteran diagnosed schizophrenic reaction, paranoid type, 
chronic, severe, and manifested by loosening of associations, 
difficulty in self-identity, flattened affect, marked 
ambivalence, and some sociopathic elements when he was more 
organized.  This physician also identified the veteran's 
basic training as a stressor affecting his psychiatric 
condition, but further stated that the disability itself 
existed prior to the veteran's service.  The final 
determination of the Medical Board was that the veteran was 
unfit for retention as a result of a psychiatric disability 
which existed prior to service, and was not aggravated by 
active duty.  In August 1970, the veteran received an 
expedited discharge on the basis of his psychiatric 
disability.       

Thereafter, on VA examination in November 1979, and again in 
March 1988, the veteran was diagnosed with schizophrenia, 
paranoid type; however, neither examiner expressed any 
opinion as to etiology of this disorder.  Although, as 
previously discussed, a VA psychiatrist treating the veteran 
has diagnosed paranoid schizophrenia, and has opined that the 
veteran's military service exacerbated his psychiatric 
condition that pre-existed service, this evidence does not 
explicitly address whether the veteran's psychiatric 
disability pre-existed service, and, if so, whether there was 
a permanent worsening of that condition in service.  

Under these circumstances, the Board finds that medical 
opinion, to include consideration of the in-service findings 
of the Medical Board and associated psychiatric evaluation 
report, is needed to fairly resolve the claim on appeal.  See 
38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination by a psychiatrist at an appropriate medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes hospitalization and outpatient treatment records 
from the Philadelphia VAMC, dated from July 1996 to May 1998, 
and from April 2001 to June 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Philadelphia VAMC since June 2003, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

Further, to ensure that all due process requirements are met 
with respect to the claim on appeal, the RO should also give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claim.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See             38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Huntington 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed psychiatric disability, 
from June 2003 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include psychological testing, if deemed 
warranted) should be accomplished, and all 
findings made available to the 
psychiatrist prior to the completion of 
his or her report.  All clinical findings 
should be reported in detail.  

With regard to each diagnosed psychiatric 
disability, the examiner should render an 
opinion, based on examination of the 
veteran and review of the record, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability was 
incurred or aggravated during  the 
veteran's service.  

In rendering the requested opinion,  the 
examiner should address the following: 
(a) whether the veteran had a psychiatric 
disability that pre-existed service; if 
so, (b) whether the disability increased 
in severity in service (and whether such 
increase in severity represented the 
natural progress of the condition, or was 
beyond the natural progress of the 
condition (representing a permanent 
worsening of that psychiatric 
disability)); and if not, (c) whether the 
disability had its onset in service or is 
medically related to an in-service injury 
or disease.  In rendering the requested 
opinion, the examiner should specifically 
consider and address the significance, if 
any, of the in-service Medical Board that 
he suffered from a pre-existing 
psychiatric condition, as well as the 
October 2004 psychiatrist's statement 
that a pre-existing psychiatric condition 
was exacerbated by the veteran's military 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a psychiatric disability 
other than PTSD, to include schizophrenia, 
in light of all pertinent evidence and 
legal authority.  

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


